Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Response to Amendments
The amendment and response  filed on September 08, 2022, to  the Non-Final Office Action dated June 29, 2022 has been entered.  Claims 1 and 4 are amended; claims 2-3 have been cancelled; claims 5-6 have been added. Applicant’s amendments to the Claims have been found sufficient to overcome the objection to claim 2.  Claims 1, and 4-6  are pending in this application.      
                                                             Response to Arguments             
Applicant’s arguments and amendments, see pages 8-13, filed September 08, 2022, with respect to the 35 U.S.C. § 102 rejection based on Yasui (US-20190162845-A1) and based on Frayer (US-20170144710-A1) have been considered and are persuasive.  The 35 U.S.C. § 102 rejection of claims 1-4  has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention.
                                     Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over   Yohsuke YASUI (US-20190162845-A1)(“Yasui”) and Jasvir SINGH (US-20200103522-A1)(“Singh”).
As per claim 1, Yasui discloses a  vehicle front structure (Figure 1, front grille 14.), comprising:
 a radiator grille having an opening (Yasui at Para. [0055] discloses “the opening portion 16 that is formed in the front grill 14 is open to a size that can allow changes in the angle (rotation) of the sensing portion 30”.) and a planar mounting portion disposed around a peripheral edge of the opening (Yasui at Para. [0033]: “shown in FIG. 2, the sensor 20 is mounted to the inner surface of the front grill 14 via a bracket 32.” As illustrated in Figures 1, 5A, and 5B the installation area 10 is shown as being planar.) 
Yasui does not explicitly disclose but Singh discloses the mounting portion including a bolt hole that is a through hole (Singh at Para. [0032] discloses that “[f]irst fasteners 50, such as screws, are inserted through the first mounting tabs 62 and the first fastener openings 48 in the base 38, thereby securing the radar unit 22 to the mounting receptacle 34 of the grille assembly 18, as shown in FIGS. 5-7.”).
In this way, the unit assembly of Singh includes a sensor unit 22 that is attached to a cavity in a radiator grille of a vehicle so as to provide periphery information to the vehicle. See Abstract and Figs. 1-2. Like Yasui, Singh is concerned with the ability to secure the sensor  to the grille while at the same time ensuring that the sensor or associated hardware is not exposed or visible to the outside environment.
Therefore, from the teaching of Yasui and Singh, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teaching of Singh to the sensor installation structure of Yasui since doing so would cause sensor   to be secured bolted to radiator grill  using tapped holes for a screw or threaded rod or clips, so as to fasten the sensor to the protective moulding of the motor vehicle.
a lidar configured to emit laser light (Yasui at Para. [0030] discloses “a sensor 20, which senses periphery information of a vehicle 12 by using infrared laser light for example, is provided at the lower portion of the vehicle transverse direction center of a front grill 14 that serves as an exterior member of the vehicle 12.”), the lidar being configured to be mounted on the radiator grille with a bolt inserted through the bolt hole (Yasui at Figure 2 shows a bracket 32 with flange portion 37 for securing the sensor to the radiator grille 14. Further as disclosed in Para. [0038] that screws are used as fasteners. ) to allow the laser light to be emitted ahead of a vehicle through the opening (Yasui at Para. [0050] discloses “the sensor 20 is mounted to the front grill 14 due to the sensing portion 30 being inserted in the opening portion 16 of the front grill 14”.); and
 a cover configured to cover the bolt inserted through the bolt hole from a front of the vehicle (Yasui at Para. [0041]: “the cover member 40 is a rectangular frame that has an upper frame 42, a lower frame 44, a left frame 46 and a right frame 48. An opening portion 40A at the center of the cover member 40 is formed to a size that is such that the sensing portion 30 of the sensor 20 can be inserted therethrough with hardly any gap therebetween.”).  
      As per claim 4, Yasui and Singh disclose a vehicle front structure, wherein 
       the cover includes a clip protruding from a rear face of the cover (Yasui at Para. [0043]: “claw portions 50 that project-out toward the vehicle rear side are formed integrally with the inner surface of the cover member 40 at the respective corner portions thereof.”), and  20
       the cover is detachably attached to the radiator grille by the clip inserted into a cover attaching hole in the mounting portion (Yasui at Figure 2, cover 40 has distal claws 50 that when inserted through grill 14 attaches the cover 40 to sensor 20.  Further, Yasui at Para. [0045]: “the cover member 40 is fit on the sensor 20 (the housing 21) that projects-out from the opening portion 16, from the vehicle front side of the front grill 14.”).
As per claim 5, Yasui and Singh disclose a vehicle front structure, wherein the lidar includes a lidar body configured to emit the laser light (Yasui at Figure 1 and Para. [0030] which discloses “a sensor main body (not illustrated) being accommodated within a housing 21 that is substantially rectangular parallelepiped and has a ceiling wall 22, a bottom wall 23, a rear wall 24, a left side wall 26, and a right side wall 28”.) , and an adjustment mechanism supporting the lidar body (Yasui at Para. [0066] disclosing that “structure in which the optical axis of the sensing portion 30 can be adjusted due to the housing 21 of the sensor 20 being pivotally supported at the bracket 32.”), and an orientation of the lidar body is adjustable via the adjustment mechanism (Yasui at Figures 3-5 and Para. [0055]: “optical axis adjustment of the sensing portion 30 at the sensor 20 can be carried out.”).  
As per claim 6, Yasui and Singh disclose a vehicle front structure, wherein the lidar body and the adjustment mechanism are exposed from the opening of the radiator grille (Yasui at Para. [0031] discloses: “front surface of the sensor main body is exposed toward the front side from the housing 21 interior. This front surface is a sensing portion 30 that is an optical window for sensing that is formed in the shape of a curved surface (directed radially) and that is convex toward the front side as seen in a plan view." ), and the cover is detachably attached to the radiator grille to cover the adjustment mechanism (Yasui at Para. [0045]: “the cover member 40 is fit on the sensor 20 (the housing 21) that projects-out from the opening portion 16, from the vehicle front side of the front grill 14.”).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Steffernick et al (US-20040007408-A1) discloses a radiator grille having a port giving access to the cooling system surge tank. The port is closed by a cover which is removable and replaceable without the use of tools. The cover can carry on an outside face a badge or medallion of the manufacturer.  See Abstract and Figures 1 & 3.
Stephan Geise (US-20180215086-A1) discloses a method and a system for producing a luminescent 3D radar-module cover for a radiator grille of a motor vehicle.  See Abstract and Figure 5.
Hiraki et al (US-4993511-A) discloses grille unit that is fastened together with a speaker unit by means of bolts.  Additionally, the head portions of the bolts 25 are covered by flaps  so that the appearance of the attached speaker is improved and is secured bolted to the speaker frame.  See Figures 1-2 and Abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661